Citation Nr: 1112905	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with major depression.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left ear hearing loss, and, if so, whether service connection is warranted.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension, as secondary to a service-connected disability.  

6.  Entitlement to service connection for erectile dysfunction, as secondary to a service-connected disability.  
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to August 1970.  Service in the Republic of Vietnam and receipt of the Combat Action Ribbon and the Purple Heart Medal are indicated by the Veteran's service records.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2006 and August 2006 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his July 2007 substantive appeal, the Veteran requested a personal hearing with a Veterans Law Judge.  In July 2009, the Veteran indicated that he no longer wished to attend a hearing.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.702(e) (2010). 

The claims for service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms no worse than depression, chronic sleep impairment, hypervigilance, intrusive thoughts, flashbacks, short-term memory loss, isolation, avoidance, hypervigilance, irritability, suicidal ideation, suspiciousness, disturbances of mood and motivation, obsessional rituals, and an intermittent inability to perform activities of daily living.  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior, disorientation to time or place; and memory loss for names of close relatives, own occupation or own name has not been shown.  

2.  In an unappealed February 1999 decision, the Board continued a previous denial of service connection for bilateral hearing loss.  

3.  The evidence associated with the claims folder subsequent to the Board's February 1999 decision, considered in conjunction with the record as a whole, does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right ear hearing loss.

4.  The evidence associated with the claims folder subsequent to the Board's February 1999 decision, includes a diagnosis of left ear hearing loss which had not been established at the time of the prior final denial.  The additionally received evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim for service connection for left ear hearing loss. 

5.  The Veteran has incurred left ear hearing loss as a result of his active duty.  

6.  The Veteran has incurred tinnitus as a result of his active duty.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for the Veteran's PTSD with major depression are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2. The February 1999 Board decision, which continued a previous denial of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

3.  Evidence received since the February 1999 Board decision, with respect to the Veteran's right ear hearing loss claim, is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Evidence received since the February 1999 Board decision, with respect to the Veteran's left ear hearing loss claim, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

6.  Tinnitus was incurred by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of a claim to reopen, as is the case here, VA must look at the bases for the denial in the prior decision(s) and respond with a VCAA notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

As will be discussed in further detail in the following decision, the Board is granting the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for left ear hearing loss, the underlying de novo claim for service connection for left ear hearing loss, as well as the claim for service connection for tinnitus.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to these issues, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the increased rating and new and material (right ear hearing loss) issues adjudicated (and denied) herein, the Board finds that VA's VCAA notice duties have been met.  Specifically, as to the increased rating claim on appeal, a December 2005 letter informed the Veteran of what evidence was required to substantiate this claim and of his and VA's respective duties for obtaining evidence.  Also, a March 2006 letter informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

A July 2008 correspondence notified the Veteran of the type of evidence that may reflect a worsening of his service-connected PTSD, including doctor's statements, physical and clinical finding records, dates of examination and testing, and statements from other individuals who are able to describe from their knowledge and personal observations the manner in which his disability has worsened.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  Of further significance here is the fact that neither the Veteran, nor his representative, has asserted any notice deficiency with regard to this claim.  

Clearly, only the December 2005 and March 2006 letters were issued prior to the RO's initial adjudication of the Veteran's appeal in May 2006.  The timing defect of the July 2008 letter, however, was cured by the RO's subsequent readjudication of the Veteran's appeal and issuance of supplemental statements of the case in June 2009 and January 2010.  Accordingly, the Board finds no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Additionally, the December 2005 letter provided the Veteran with specific notice as to why his right ear hearing loss claim was previously denied and what evidence would be material to his current claim to reopen this previously denied issue.  The RO informed the Veteran that his claim of entitlement to service connection for right ear hearing loss was denied because "it was found that this condition existed prior to service, and was not caused[,] nor was aggravated by military service."  As such, the Veteran was advised of the bases for the previous denial and what evidence would be necessary to reopen the claim.  See Kent supra.  

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his increased rating and new and material (right ear hearing loss) claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, VA examination reports, multiple lay statements, and a private medical statement.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding pertinent evidence. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA psychiatric examination in December 2009.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examination and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010).

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his claim to reopen the previously denied issue of entitlement to service connection for right ear hearing loss.  The Board observes, however, that an examination is not necessary if no new and material evidence has been received (as is the case in this portion of the Veteran's appeal).  38 C.F.R. § 3.159(c)(4)(iii).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his increased rating and new and material (right ear hearing loss) claims.  Essentially, all available evidence that could substantiate these issues has been obtained.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his increased rating and new and material (right ear hearing loss) claims.  He has declined to exercise his option of a personal hearing.  Thus, the Board will proceed to a decision.  

II. Analysis 

      A.  Increased Rating For PTSD with Major Depression
      
Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet App 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2010).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The Board is presented with a record on appeal which demonstrates that, in addition to the service-connected PTSD with major depression, the Veteran's psychiatric symptomatology includes bipolar disorder.  See a July 2009 treatment record. This disorder has not been service connected.

It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). The evidence of record does not draw any distinction regarding the Veteran's mental health symptomatology.  In resolving all reasonable doubt in favor of the Veteran, the Board will therefore assume that all of his psychiatric symptomatology is attributable to his service-connected PTSD with depression.

The Veteran's service-connected PTSD is currently rated as 70 percent disabling.  For the reasons explained in greater detail below, the Board finds that the next higher rating of 100 percent is not warranted.  

As has been discussed above, assignment of a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A January 2008 VA outpatient treatment record documented that the Veteran had "decreased tone and rate of speech."  It was also noted that "there is no impairment of thought process or communication, other than some mild slowness in processing . . . and his responses."  The following month, the Veteran's judgment, as well as his tone, spontaneity, and rate of speech were described as "adequate."  Upon examination in November 2008, the VA examiner stated that the Veteran's thought process and communication were not impaired.  Accordingly, while some impairment in thought processes and communication has been identified, the evidence of record - including the lay statements from the Veteran, his spouse, and his former employer - does not indicate that the Veteran experiences gross impairment in thought processes or communications and he does not appear to contend otherwise. 

In an April 2008 VA hospitalization discharge summary, the Veteran reported that he feels a cat climbing around his legs.  Upon hospitalization in May 2008, the Veteran reported that he was "fearful that others were plotting against him."  During the November 2008 VA examination it was specifically noted that the Veteran had no auditory or visual hallucinations.  Delusions and auditory and visual hallucinations were specifically denied by the Veteran in July 2009, August 2009, September 2009, October 2009 and December 2009.  [Although not specifically denied, the Board notes that the record does not indicate that the Veteran was experiencing hallucinations or delusions in November 2009.]  As such, while hallucinations and delusions were identified in April 2008 and May 2008, the record indicates that these were isolated events.  Persistent delusions or hallucinations have not been identified. 

The VA outpatient treatment records indicate that the Veteran has been receiving regular mental health treatment.  These treatment records, along with the November 2008 VA examination, do not describe any grossly inappropriate behavior.  The Veteran himself does not appear to contend that such symptomatology is present and the Veteran's spouse and former employer did not describe such behavior in their lay statements. 

The evidence of record indicates that the Veteran has persistent suicidal ideations.  A February 2007 psychiatry note indicates that the Veteran "thinks about suicide every day and has for the last 30 years; however, when he is very depressed the preoccupation with it becomes more intense."  In January 2008, the Veteran was noted to have chronic suicidal ideation but that assaultive or homicidal ideations were not present.  The record also indicates that the Veteran was forced to take anger management classes after confronting a coworker with a verbal and threatening outburst.  See a July 2008 treatment record.  The Board notes, however, that suicidal ideation and impaired impulse control are symptoms congruent with the currently assigned 70 percent disability rating.  In this case, the record does not indicate that the Veteran has been in persistent danger of hurting himself or others.  Indeed, in May 2008, the Veteran sought voluntarily hospitalization based, in part, on his suicidal thoughts.  Such behavior demonstrates that the Veteran is attentive to his own safety and the safety of those around him and is not consistent with total occupational and social impairment.  

During the November 2008 VA examination, the VA examiner indicated that the Veteran "is generally able to complete activities of daily living, but does describe days where he would stay in bed for 16 hours a day due to his depression and [that he] had decreased personal hygiene during those times."  The record therefore indicates that the Veteran has an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene. 

In February 2008, the Veteran reported that he had been having difficulty with balance and was becoming "disorientated" at times.  The treatment record indicates, however, that the Veteran was not disoriented to place and time and the mental health physician noted that the Veteran was "alert, oriented and attentive."  The evidence of record does not indicate that the Veteran has been disoriented to time and place and he does not appear to contend otherwise.  

The evidence of record indicates that the Veteran has short-term memory loss.  See a February 2008 VA treatment record.  Mild memory loss and short-term memory loss are symptoms congruent with the currently assigned 70 percent disability rating.  In this case, there is no evidence that the Veteran has had memory loss for the names of close relatives or his own name.

In short, only one of the seven symptoms described in the 100 percent rating criteria has been demonstrated.  As noted in the law and regulations section above, in order to warrant a 100 percent disability rating for PTSD, the evidence must demonstrate total occupational and social impairment.  While not minimizing the Veteran's PTSD symptomatology, the evidence of record indicates that he attends PTSD group therapy, Alcoholics Anonymous meetings, and a weekly dog training program.  He also regularly visits his mother and the library.  See a December 2009 treatment record.  In April 2008, the Veteran reported that he was "going to Arizona for a few days [in] the summer with his wife . . . and that he was looking forward to a family reunion."  Such activities are not consistent with a total impairment of occupational and social functioning.  

The Board notes that the November 2008 VA examiner indicated that the Veteran had "total occupational impairment due to his condition."  The examiner did not, however, indicate that the Veteran had total social impairment due to his service-connected PTSD with major depression.  In February 2008, it was noted that the Veteran had "a supportive wife and . . . some sustainable relationships."  While the Veteran reported to the November 2008 VA examiner that a marital relationship would generally not survive based on the severity of his symptoms, the Board notes that the Veteran has been married for more than 30 years.  See the November 2008 VA examination report. 

The Board additionally observes that the Veteran has been assigned GAF scores ranging between 35 and 69.  As noted above, a GAF score between 31 to 40 reflects severe symptoms, and is consistent with the currently assigned 70 percent disability rating. 

The Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that  would justify a particular rating].  However, the Board has not identified any other aspects of the Veteran's service-connected PTSD with major depression which would enable it to conclude that the criteria for a higher rating have been approximated, and the Veteran and his representative have pointed to no such pathology.  

Therefore, based on a review of all the evidence, the Board concludes that an increased rating to 100 percent is not warranted at any time during the current appeal period.  In reaching this conclusion, the Board finds that the results of psychiatric testing are more probative than the Veteran's general complaints of increased symptomatology.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

Originally, the Veteran's service-connected PTSD was rated as 30 percent disabling from the date of service connection, September 19, 1989.  By the currently-appealed rating action dated in May 2006, the RO awarded an increased evaluation of 50 percent, effective from December 14, 2005 (date of receipt of this increased rating claim), for this disability.  During the current appeal, and specifically by a July 2008 rating action, the RO awarded a 70 percent disability rating, effective December 14, 2005.  Therefore, the relevant time period under consideration is from December 2004 to the present.

In this case, the record does not contain any treatment records or lay statements that describe the Veteran's PTSD symptomatology between December 2004 and December 2005.  In addition, while cognizant that the Veteran was hospitalized April and May 2008, the record does not indicate that the Veteran's PTSD symptomatology was so severe as to warrant a disability rating other than the currently assigned 70 percent.  

In short, after a careful review of the record, the Board can find no evidence to support a finding that the Veteran's PTSD was more or less severe during the appeal period.  Staged ratings are therefore not appropriate.

Furthermore, the Board acknowledges that, pursuant to Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.   However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Because the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, while the Veteran was hospitalized for his PTSD in April and May 2008, there is no indication that the Veteran has required frequent hospitalizations for his PTSD.  

With respect to employment, the evidence of record indicates that the Veteran is currently retired after working for 32 years.  See, e.g., a December 2009 VA treatment record.  While the record reflects that the Veteran's PTSD symptoms contributed to his retirement, there is no indication that the Veteran's PTSD caused him any unusual employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

	B.  New and Material-Bilateral Hearing Loss

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in December 2005, the claim will be adjudicated by applying the revised section 3.156, which provides that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. See 38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA Under Secretary for Health letter dated October 4, 1995 [it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability].

Further, a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Here, the Veteran was originally denied service connection for bilateral hearing loss in a December 1970 rating action.  While the record does not contain a copy of the letter which notified the Veteran of the this rating decision, the claims folder does contain a VA Form 51-523 which indicates that the RO sent the Veteran a letter informing him of the rating decision in December 1970.  This record documents that the Veteran was also informed of the reasons his claim was denied.  The Veteran has never asserted that the RO failed to notify him of this initial rating action, and the record indicates that a notice letter was prepared and mailed to the Veteran's most recent address of record. While the VA Form 21-523 does not confirm that the Veteran received notice of appellate rights along with this letter, the Board will presume that VA properly provided notice (because such notice is regularly enclosed with these letters and no clear and convincing evidence has been submitted to the contrary in this case). See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

Thereafter, in September 1989, the Veteran attempted to reopen his previously denied claim.  That issue was denied in a January 23, 1990 rating action.  The Veteran perfected an appeal of this decision, and the denial was confirmed by the Board in a February 1999 decision.  Although the Veteran was provided notice of this decision and his appeal rights, he did not initiate an appeal of this continued denial. 

At the time of the Board's February 1999 continued denial of service connection for bilateral hearing loss, the record contained the Veteran's service treatment records, private treatment records, VA examination reports, a May 1991 hearing transcript, lay statements, and copies of several decisions from the Court. Upon review of this evidence, the Board concluded that the Veteran entered service with right ear hearing loss and that this preexisting disability was not aggravated during his military service.  With respect to the Veteran's left ear hearing loss, the Board found that the Veteran did not have a current disability and that there was no evidence relating a current disability to the Veteran's military service.  

The Board's February 1999 decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104, 20.1100 (2010).  As explained above, the Veteran's claim may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  See also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence [i.e., after the February 1999 decision] is new and material. 

The recently received evidence includes VA treatment records, multiple lay statements, a June 2006 statement from A.R., M.D., multiple VA examination reports, and a September 2009 statement from V.D., M.D. 

		1.  Right Ear

As noted above, in February 1999, the Board continued a previous denial of service connection because it was determined that the Veteran's preexisting right ear hearing loss was not aggravated by his military service.  Indeed, evidence of record at that time indicated that the Veteran entered service with preexisting right ear hearing loss.  See the December 1967 entrance examination.

The recently received VA treatment records, lay statements, and statements from medical professionals, do not discuss the Veteran's right ear hearing loss.  Thus, while these records are "new" insofar as they were not of record at the time of the Board's prior denial, the records cannot be considered "material" because they do not reference the Veteran's right ear hearing loss.

Of the recently received VA examination reports, only the December 2009 VA audiology examination addresses the Veteran's right ear.  Specifically, after reviewing the Veteran's claims folder and providing a comprehensive examination, the December 2009 VA examiner indicated that the Veteran entered service with "a mild sloping to profound [right ear] hearing loss."  After acknowledging the presence of in-service acoustic trauma, the examiner noted that "the Veteran's hearing loss is less as likely as not related to his in-service military noise due to the fact that the hearing loss was present at enlistment and actually got better in the right ear when comparing enlistment to pre-separation."  Accordingly, while this evidence is "new," it is not "material" because it does not raise a reasonably possibility of substantiating the Veteran's claim.  

In March 2010, the Veteran's representative argued that the December 2009 VA examination report constitutes new and material evidence because the examiner stated that the Veteran was exposed "combat and in-service military noise."  The Board disagrees.  The February 1999 decision specifically acknowledged that the Veteran suffered in-service noise exposure.  See the February 1999 decision, page 11.  Furthermore, the Veteran's claim was previously denied because the evidence of record did not indicate that his preexisting right ear hearing loss was aggravated by military service.  Accordingly, this portion of the VA examiner's opinion is neither new nor material. 

To the extent that the Veteran continues to assert that his right ear hearing loss was aggravated by military service, his repeated contentions are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, while the Board acknowledges that the Veteran is presumed credible for the purpose of determining whether new and material evidence has been submitted, the record does not indicate that he is competent to opine on complex medical questions such as whether his preexisting hearing loss was aggravated by his military service.  In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that lay persons are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again noted that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."

Finally, the Board acknowledges that the Court has recently held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, would at least trigger the Secretary's duty to assist by providing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  While cognizant of the Court's holding in Shade, the recently received evidence is not sufficient to reopen the Veteran's claim as it does not include any competent evidence suggesting that the Veteran's preexisting right ear hearing loss disability was aggravated by his military service.  Furthermore, the VA obtained an additional medical opinion in December 2009.  As noted above, the examiner determined that the Veteran's preexisting right ear hearing loss was not aggravated during his military service. 

There has been added to the record no competent medical evidence of in-service aggravation.  Because the additionally received evidence does not tend to establish an in-service aggravation, it does not raise a reasonable possibility of substantiating the claim on the merits.  See 38 C.F.R. § 3.156 (2010).  In the absence of such evidence, the Veteran's claim may not be reopened.  

The Veteran has been accorded ample opportunity to submit new and material evidence but has failed to do so.  38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to submit evidence in support of his claim].  Based on this evidentiary posture, evidence of aggravation of the Veteran's preexisting right ear hearing loss remains lacking.  The Board must conclude that new and material evidence has not been received and that the Veteran's claim for service connection for right ear hearing loss may not be reopened.  The benefit sought on remains denied.  

		2.  Left Ear

The Board's February 1999 decision continued a previous denial of service connection for left ear hearing loss because the record did not indicate that the Veteran had a current left ear hearing loss disability and there was no evidence relating a current hearing loss disability to the Veteran's military service. 

As noted above, the evidence associated with the Veteran's claims folder includes a December 2009 VA examination.  This examination indicates that the Veteran currently has left ear hearing loss as defined by 38 C.F.R. § 3.385.  This evidence is "new" in that it was not of record at the time of the February 1999 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim.  

The Board finds that the newly submitted evidence addresses the basis of the prior denial in that the Veteran now has shown that he currently suffers from left ear hearing loss.  See Shade, supra (regulations do not require new and material evidence as to each previously unproven element of a claim). Inasmuch as the record indicates that the Veteran suffered acoustic trauma during service, and that he currently has a diagnosis of left ear hearing loss; the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.

Clearly, new and material evidence sufficient to reopen the previously denied claim for service connection for left ear hearing loss has been received.  Thus, the Board grants this aspect of the Veteran's appeal.  [The underlying claim for service connection for a left ear hearing loss will be addressed immediately below.]  

	C.  Service Connection For Left Ear Hearing Loss

The Board has reopened the Veteran's left ear hearing loss claim and is considering moving forward to discuss the claim on its merits.  Before doing so, however, the Board must consider certain procedural concerns.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that when the Board addresses in a decision a question that has not been addressed by the RO, it must be considered whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby.  The second concern involves the statutory duty to assist, which comes into play at this juncture.  

As discussed in detail below, the Board is granting the Veteran's left ear hearing loss claim.  As such, the fact that the RO did not consider the Veteran's left ear hearing loss claim on the merits will not result in any prejudice to him.  Furthermore, as the Veteran's claim is being granted in full, any failure on the part of VA to satisfy the duty to assist is rendered moot.  

As noted above, in order for service connection to be granted, three elements must be present: (1) a current disability; (2) in-service incurrence of disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden, supra.

During the December 2009 VA examination, the Veteran was diagnosed with left ear hearing loss as defined by 38 C.F.R. § 3.385.  A current disability has therefore been demonstrated.  

With respect to the second Shedden element, a March 1969 audiometry test revealed left ear hearing loss as defined by 38 C.F.R. § 3.385.  The Veteran was subsequently placed on a temporary H-3 profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "H" reflects the state of the "hearing and ear."]

In addition, the Veteran's service records show that his military occupational specialty (MOS) was a machine gunner and that he was awarded the Purple Heart Medal and the Combat Action Ribbon.  At a May 1991 hearing at the RO before a hearing officer, the Veteran testified that he first realized he had a hearing problem when he was in Vietnam under combat conditions.  See the hearing transcript, pages 2-3.  Based on the above, the Board concludes that the Veteran engaged in combat and that his account of in-service acoustic trauma is consistent with his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Accordingly, an in-service injury has been demonstrated.  In other words, the Board concedes the Veteran's in-service exposure to acoustic trauma.  

With respect to the third Shedden element, if the Veteran had been diagnosed with left ear hearing loss within a year of separation from service, a medical nexus would be presumed as a matter of law. See 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010).  Such is not the case here.  

The Board notes that the record does not contain an opinion from a medical professional as to whether the Veteran's left ear hearing loss is at least as likely as not related to his military service.  In this case, however, it is clear the Veteran complained of ear problems while in service.  He filed his initial claim seeking service connection for hearing loss one month after he separated from active duty.  During the May 1991 hearing, the Veteran testified that he developed hearing problems during service and that these problems have continued since his separation therefrom.  See the hearing transcript, page 3.  As such, the Board finds the Veteran's testimony of continuing hearing problems after service to be credible.  Furthermore, while laypersons without medical training are not qualified to render medical opinions regarding matters such as diagnosis, onset, and etiology of disease, which call for specialized medical knowledge, they are competent to report on observable symptoms such difficulty hearing and decreased audiological acuity.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

When viewed as a whole, the Veteran's lay statements illustrate continuity of symptomatology starting in service and continuing until his diagnosis in December 2009.  Continuity of symptomatology is therefore established.  All three Shedden elements have therefore been satisfied.  The benefit sought on appeal is accordingly allowed.

	D.  Service Connection For Tinnitus

In this case it is undisputed that the Veteran has tinnitus.  See the December 2009 VA examination.  Furthermore, as noted in detail above, based on his MOS as a machine gunner and his award of the Purple Heart Medal and the Combat Action Ribbon, the combat presumption applies and supports a conclusion that the Veteran suffered acoustic trauma during service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  The service treatment records also document the Veteran's in-service complaints of hearing difficulty.  Accordingly, a current disability and an in-service injury have been demonstrated. 

With respect to the third Shedden element, the December 2009 VA examiner stated that "the Veteran's tinnitus is related to his hearing loss."  The examiner then continued to state that "if the hearing loss is not related to his in-service noise exposure than the tinnitus is also not related to his in-service noise exposure."  As noted above, the Board has determined that the Veteran's left ear hearing loss is related to his in-service noise exposure.  As such, the December 2009 VA examiner's opinion is favorable to the Veteran's claim for service connection for tinnitus.  

In addition, as noted above, while laypersons without medical training are not qualified to render medical opinions regarding matters such as diagnosis, onset, and etiology of disease, which call for specialized medical knowledge, they are competent to report on observable symptoms such as ringing or buzzing in the ears.  Cf. Espiritu, supra.  In this case, the Veteran has stated that he developed ringing in his ears during service which has continued ever since.  See the June 2007 substantive appeal, received in July 2007.  In light of the evidence of record, including the December 2009 VA examiner's opinion, the Board finds the Veteran's statements to be credible.  The third Shedden element has therefore been demonstrated. 

In conclusion, for the reasons and bases expressed above, the Board finds that the Veteran has tinnitus as a result of his military service.  The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to a disability rating in excess of 70 percent for service-connected PTSD with major depression is denied. 

New and material evidence not having been received, the claim to reopen the previously denied issue of entitlement to service connection for right ear hearing loss is denied.  

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection for left ear hearing loss is granted.  

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's hypertension and erectile dysfunction claims must be remanded for further evidentiary development.  

Hypertension

As an initial matter, the Board observes that the Veteran has not contended that his hypertension is directly due to his military service.  Moreover, there is nothing in the Veteran's service medical records or elsewhere in the claims folder which suggest that such is the case.  Instead, the Veteran has indicated that his hypertension is the result of his service-connected psychiatric disorder.  See the December 2005 claim.  In February 2011, the Veteran's representative argued that the Veteran's hypertension was due to one of his service-connected disabilities or any medication prescribed therefore.  The Board's discussion will therefore be devoted exclusively to the matter of secondary service connection.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  An additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability 

exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Id.

In this case it is uncontroverted that the Veteran has been diagnosed with hypertension.  See the July 2006 VA examination report.  The Veteran has also been granted service connection for PTSD with major depression, avascular necrosis of the left hip and shell fragment wound residuals of the left distal anterior thigh.  Resolution of the Veteran's hypertension claim therefore depends on whether his current disability was either caused or aggravated by a service-connected disability or the medication prescribed therefore.

The Veteran was provided with a VA examination to determine the etiology of his hypertension in July 2006.  After reviewing the Veteran's claims folder and providing a clinical examination, the VA examiner stated that "the [V]eteran's hypertension is less likely than not related to or caused by his PTSD.  The [V]eteran is the right age for essential hypertension and the exact cause of essential hypertension is currently unknown.  I do not believe the [V]eteran's hypertension has been aggravated permanently by his PTSD."  

The Board observes that while the July 2006 VA examiner addressed the issue of whether a relationship exists between the Veteran's service-connected psychiatric disabilities and his hypertension, he does not provide any reasons or basis as rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The July 2006 VA examiner also did not comment on whether the medication the Veteran takes for his service-connected disabilities has any impact on his hypertension. 

Under these circumstances, a new VA examination is necessary to determine whether the Veteran's hypertension is due to or aggravated by one of his service-connected disabilities, or the medication prescribed therefore.  See McLendon, supra.  See also Barr, supra (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Erectile Dysfunction 

The Veteran contends that his erectile dysfunction is due to the medication he takes for his service-connected psychiatric disorder.  See the December 2005 claim.  The Board notes that the Veteran has not contended that his erectile dysfunction is directly due to his military service.  Moreover, there is nothing in the Veteran's service medical records or elsewhere in the claims folder which suggest that such is the case.

The Veteran was afforded a VA examination to determine whether his erectile dysfunction was secondary to the medication taken for his service-connected psychiatric disorder in January 2010.  After reviewing his medical records and providing a clinical examination, the VA examiner noted that "the medical records . . . do not associate the onset of [the Veteran's] erectile dysfunction with the prescribing of his psychiatric medications."  

Importantly, however, the examiner also noted that the Veteran "has multiple risk factors for [erectile dysfunction] including alcohol, and tobacco use, advancing age, low testosterone and hypertension." [Emphasis added by the Board].  The Board notes that the Veteran has also submitted a June 2006 statement from A.R., M.D. who indicated that the Veteran's erectile dysfunction "may be related to" his hypertension.  This opinion, however, is speculative, and, as noted above, the Board is remanding the Veteran's hypertension claim for additional development.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). [The Court has held that medical evidence is speculative, general or inconclusive in nature cannot support a claim.] 

Specifically, in light of the remand for hypertension, the Board finds that additional development is also required for the Veteran's erectile dysfunction claim.  Specifically, on remand, the Veteran should be afforded an additional VA examination to determine whether his erectile dysfunction is due to or aggravated by his hypertension or the medication taken therefore.  See McLendon, supra; see also Barr supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, extent, etiology of his hypertension.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

The examiner is asked to express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hypertension was caused or aggravated (permanently worsened beyond normal progression) by a service-connected disability, to include the medication taken therefore.  If the examiner finds that the Veteran's hypertension is aggravated by these service-connected disorder(s), he/she should quantify the degree of aggravation.

2.  Also, schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his erectile dysfunction.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

The examiner is asked to express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's erectile dysfunction was caused or aggravated (permanently worsened beyond normal progression) by his hypertension or the medication taken therefore.  If the examiner finds that the Veteran's erectile dysfunction is aggravated by his hypertension, he/she should quantify the degree of aggravation.

3.  Following completion of the above, adjudicate the issues of entitlement to service connection for hypertension, as secondary to a service-connected disability (including medication taken for a service-connected disability), and entitlement to service connection for erectile dysfunction, as secondary to a service-connected disability (including medication taken for a service-connected disability).  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


